 Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 1 of 9 PageID #: 79




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

CHRISTOPHER L. COX,                  )
                                     )
                   Plaintiff,        )
                                     )
                v.                   )              No. 2:18-cv-00520-MJD-JMS
                                     )
PROFESSIONAL ACCOUNTS SERVICE, INC., )
                                     )
                   Defendant.        )



                               CASE MANAGEMENT PLAN

  I.   Parties and Representatives

       A. Parties

          Plaintiff:                         Defendant:
          Christopher L. Cox                 Professional Accounts Service, Inc.


       B. Representatives

           For Plaintiff:                              For Defendant:

           Nathan Charles Volheim                      Todd Berry
           Taxiarchis Hatzidimitriadis                 P.O. Box 10548
           Eric D. Coleman                             Terre Haute, IN 47801-0548
           Sulaiman Law Group, Ltd.                    (812) 87-9206
           2500 South Highland Avenue, Suite 200       Email: ToddAlanBerry@gmail.com
           Lombard, Illinois 60148
           Phone: 630-575-8181
           Fax: 630-575-8188
           Email: nvolheim@sulaimanlaw.com
           Email: thatz@sulaimanlaw.com
           Email: ecoleman@sulaimanlaw.com
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 2 of 9 PageID #: 80



 II.   Jurisdiction and Statement of Claims

       A.    Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §§1331 and
             1337, as the action arises under the laws of the United States.

       B.    Plaintiff has brought a Complaint against Defendant which alleges violations of
             the Fair Debt Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.
             related to Defendant’s debt collection activities. Plaintiff asserts that Defendant
             engaged in unfair and misleading collection activity towards him in pursuit of
             debt collection.

       C.    Defendant counters that it is merely pursuing collection of accounts, pursuant to
             two contracts validly entered into between between the Plaintiff and his health
             care provider, and that the Plaintiff knew or should have known of the balances
             due on each of these contracts; Defendant therefore DENIES having engaged in
             any “unfair and misleading collection activity.”

III.   Pretrial Pleadings and Disclosures

       A.    The parties shall serve their Fed. R. Civ. P. 26 initial disclosures on or before
             March 7, 2019.

       B.    Plaintiff shall file preliminary witness and exhibit lists on or before March 14,
             2019.

       C.    Defendant shall file preliminary witness and exhibit lists on or before March 21,
             2019.

       D.    All motions for leave to amend the pleadings and/or to join additional parties shall
             be filed on or before April 8, 2019.

       E.    Plaintiff shall serve Defendant (but not file with the Court) a statement of special
             damages, if any, and make a settlement demand, on or before March 14, 2019.
             Defendant shall serve on the Plaintiff (but not file with the Court) a response
             thereto within 21 days after receipt of the demand.

       F.    Plaintiff shall disclose the name, address, and vita of any expert witness, and shall
             serve the report required by Fed. R. Civ. P. 26(a)(2) on or before April 24, 2019.
             Defendant shall disclose the name, address, and vita of any expert witness, and
             shall serve the report required by Fed. R. Civ. P. 26(a)(2) on or before May 7,
             2019.




                                               2
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 3 of 9 PageID #: 81




      G.    Omitted.

      H.    Any party who wishes to limit or preclude expert testimony at trial shall file any
            such objections on or before November 1, 2019. Any party who wishes to
            preclude expert witness testimony at the summary judgment stage shall file any
            such objections with their responsive brief within the briefing schedule
            established by
            S.D. Ind. L.R. 56-1.

      I.    All parties shall file and serve their final witness and exhibit lists on or before
            June 14, 2019. This list should reflect the specific potential witnesses the party
            may call at trial. It is not sufficient for a party to simply incorporate by reference
            “any witness listed in discovery” or such general statements. The list of final
            witnesses shall include a brief synopsis of the expected testimony.

      J.    Any party who believes that bifurcation of discovery and/or trial is appropriate
            with respect to any issue or claim shall notify the Court as soon as practicable.

      K.    Discovery of electronically stored information (“ESI”). Unless otherwise
            agreed by the parties or ordered by the Court, all electronically stored
            information will be produced in .pdf format.

            In the event that a document protected by the attorney-client privilege, the
            attorney work product doctrine or other applicable privilege or protection is
            unintentionally produced by any party to this proceeding, the producing party may
            request that the document be returned. In the event that such a request is made,
            all parties to the litigation and their counsel shall promptly return all copies of the
            document in their possession, custody, or control to the producing party and shall
            not retain or make any copies of the document or any documents derived from
            such document. The producing party shall promptly identify the returned
            document on a privilege log. The unintentional disclosure of a privileged or
            otherwise protected document shall not constitute a waiver of the privilege or
            protection with respect to that document or any other documents involving the
            same or similar subject matter.




                                               3
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 4 of 9 PageID #: 82



   IV.     Discovery 1 and Dispositive Motions

           A.     The parties anticipate filing cross-motions for summary judgment on the
                  following issues: Whether Defendant’s collection communications with
                  Plaintiff were misleading and unfair in violation of the FDCPA.

         B.       On or before August 16, 2019 and consistent with the certification provisions of
                  Fed. R. Civ. P. 11(b), the party with the burden of proof shall file a statement of
                  the claims or defenses it intends to prove at trial, stating specifically the legal
                  theories upon which the claims or defenses are based

           C.     All discovery shall be completed by no later than August 9, 2019.

           D.     Plaintiff shall file any dispositive motion on or before September 6, 2019;
                  Defendant shall respond to Plaintiff’s dispositive motion, and shall include any
                  cross-dispositive motion, on or before October 7, 2019; Plaintiff shall respond
                  to Defendant’s cross-dispositive motion, and shall include any reply in support
                  of Plaintiff’s dispositive motion, on or before November 7, 2019; Defendant
                  shall file any reply in support of its cross-dispositive motion on or before
                  November 22, 2019.

                  Absent leave of court, and for good cause shown, all issues raised on summary
                  judgment under Fed. R. Civ. P. 56 must be raised by a party in a single motion.

                  If the required conference under Local Rule 37-1 does not resolve discovery
                  issues that may arise, the parties will request a telephonic status conference
                  prior to filing any disputed motion to compel or for a protective order.

   V.      Pre-Trial/Settlement Conferences

           At any time, any party may call the Judge's Staff to request a conference, or the
           Court may sua sponte schedule a conference at any time. The presumptive time for
           a settlement conference is no later than 30 days before the close of non-expert
           discovery. The parties are encouraged to request an earlier date if they believe the
           assistance of the Magistrate Judge would be helpful in achieving settlement. The
           parties recommend a settlement conference in June, 2019.

   VI.     Trial Date

           This matter will be ready for trial in or after March, 2020. The trial is by jury and
           is anticipated to take two (2) days.


   1
     The term “completed,” as used in Section IV.C, means that counsel must serve their discovery
   requests in sufficient time to receive responses before this deadline. Counsel may not serve
   discovery requests within the 30-day period before this deadline unless they seek leave of Court to
   serve a belated request and show good cause for the same. In such event, the proposed belated
   discovery request shall be filed with the motion, and the opposing party will receive it with service
   of the motion but need not respond to the same until such time as the Court grants the motion.
                                                    4
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 5 of 9 PageID #: 83



   VII.   Referral to Magistrate Judge

          A.    Case. At this time, all parties do consent to refer this matter to the
                currently assigned Magistrate Judge pursuant to 28 U.S.C. 636(c) and
                Federal Rules of Civil Procedure 73 for all further proceedings including
                trial.

          B.    Motions. The parties may also consent to having the assigned Magistrate
                Judge rule on motions ordinarily handled by the District Judge, such as
                motions to dismiss, for summary judgment, or for remand. If all parties
                consent, they should file a joint stipulation to that effect. Partial consents are
                subject to the approval of the presiding district judge.

   VIII. Required Pre-Trial Preparation

          A.    TWO WEEKS BEFORE THE FINAL PRETRIAL CONFERENCE,
                the parties shall:

                1.        File a list of trial witnesses, by name, who are actually expected to
                          be called to testify at trial. This list may not include any witnesses
                          not on a party’s final witness list filed pursuant to section III.I.

                2.        Number in sequential order all exhibits, including graphs, charts and
                          the like, that will be used during the trial. Provide the Court with a
                          list of these exhibits, including a description of each exhibit and the
                          identifying designation. Make the original exhibits available for
                          inspection by opposing counsel. Stipulations as to the authenticity
                          and admissibility of exhibits are encouraged to the greatest extent
                          possible.

                3.        Submit all stipulations of facts in writing to the Court. Stipulations
                          are always encouraged so that at trial, counsel can concentrate on
                          relevant contested facts.
                4.        A party who intends to offer any depositions into evidence during
                          the party's case in chief shall prepare and file with the Court and
                          copy to all opposing parties either:

                     a.      brief written summaries of the relevant facts in the depositions that
                             will be offered. (Because such a summary will be used in lieu of
                             the actual deposition testimony to eliminate time reading
                             depositions in a question and answer format, this is strongly
                             encouraged.); or

                     b.      if a summary is inappropriate, a document which lists the portions
                             of the deposition(s), including the specific page and line numbers,
                             that will be read, or, in the event of a video-taped deposition, the
                             portions of the deposition that will be played, designated
                             specifically by counter-numbers.
                                                5
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 6 of 9 PageID #: 84




            5.    Provide all other parties and the Court with any trial briefs and motions in
                  limine, along with all proposed jury instructions, voir dire questions, and
                  areas of inquiry for voir dire (or, if the trial is to the Court, with proposed
                  findings of fact and conclusions of law).

            6.    Notify the Court and opposing counsel of the anticipated use of any
                  evidence presentation equipment.

      B.    ONE WEEK BEFORE THE FINAL PRETRIAL CONFERENCE, the
            parties shall:

            1.    Notify opposing counsel in writing of any objections to the proposed
                  exhibits. If the parties desire a ruling on the objection prior to trial, a
                  motion should be filed noting the objection and a description and
                  designation of the exhibit, the basis of the objection, and the legal
                  authorities supporting the objection.

            2.    If a party has an objection to the deposition summary or to a designated
                  portion of a deposition that will be offered at trial, or if a party intends to
                  offer additional portions at trial in response to the opponent's designation,
                  and the parties desire a ruling on the objection prior to trial, the party shall
                  submit the objections and counter summaries or designations to the Court
                  in writing. Any objections shall be made in the same manner as for
                  proposed exhibits. However, in the case of objections to video-taped
                  depositions, the objections shall be brought to the Court's immediate
                  attention to allow adequate time for editing of the deposition prior to trial.

            3.    File objections to any motions in limine, proposed instructions, and voir
                  dire questions submitted by the opposing parties.

            4.    Notify the Court and opposing counsel of requests for separation of
                  witnesses at trial.




                                             6
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 7 of 9 PageID #: 85



IX.   Other Matters

      None at this time.


s/ Nathan C. Volheim
Nathan C. Volheim, Esq. #6302103
Sulaiman Law Group, Ltd.
Counsel for Plaintiff



/s/ Todd A. Berry
Attorney Todd A. Berry, # 24797-84
Counsel for Defendant




                                      7
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 8 of 9 PageID #: 86




******************************************************************************


          PARTIES APPEARED IN PERSON/BY COUNSEL ON                   FOR A
          PRETRIAL/STATUS CONFERENCE.

          APPROVED AS SUBMITTED.

   X      APPROVED AS AMENDED.

          APPROVED AS AMENDED PER SEPARATE ORDER.

          APPROVED, BUT ALL OF THE FOREGOING DEADLINES ARE
          SHORTENED/LENGTHENED BY               MONTHS.


          APPROVED, BUT THE DEADLINES SET IN SECTION(S)
                       OF THE PLAN IS/ARE SHORTENED/LENGTHENED BY
                       MONTHS.


          THIS MATTER IS SET FOR TRIAL BY                 ON
                                     . FINAL PRETRIAL CONFERENCE IS
          SCHEDULED FOR                                    AT
          .M., ROOM                .


          A SETTLEMENT/STATUS CONFERENCE IS SET IN THIS CASE FOR
                           AT       .M. COUNSEL SHALL APPEAR:

                                   IN PERSON IN ROOM          ; OR

                                 BY TELEPHONE, WITH COUNSEL FOR
                     INITIATING THE CALL TO ALL OTHER PARTIES AND
                     ADDING THE COURT JUDGE AT ( )
                                     ; OR

                                 BY TELEPHONE, WITH COUNSEL
                     CALLING THE JUDGE'S STAFF AT (  )
                                     ;


   X      DISPOSITIVE MOTIONS SHALL BE FILED NO LATER THAN September 6, 2019.
          All discovery shall be completed by no later than August 9, 2019.



                                      8
Case 2:18-cv-00520-MJD-JMS Document 22 Filed 03/04/19 Page 9 of 9 PageID #: 87



       Upon approval, this Plan constitutes an Order of the Court. Failure to comply with an
Order of the Court may result in sanctions for contempt, or as provided under Rule 16(f), to and
including dismissal or default.

       Approved and So Ordered as Amended.




       Dated: 4 MAR 2019




 Distribution:

 Service will be made electronically
 on all ECF-registered counsel of record
 via email generated by the Court’s ECF system.




                                                9
